IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STACEY LYNN CRUM,                           :
                                            : C.A.No. S19C-03-011 CAK
             Plaintiff,                     :
                                            :
      v.                                    :
                                            :
EARLEE W. CORBIN, JR., &                    :
SAMUEL CORALUZZO CO., INC.,                 :
                                            :
             Defendants.                    :

                           Submitted: February 17, 2022
                             Decided: March 7, 2022


            Plaintiff’s Motion to Exclude the Testimony of Defendant’s
                   Biomechanical Engineer - GRANTED in part
                                and DENIED in part


                  MEMORANDUM DECISION AND ORDER




R. Mark Taneyhill, Esquire, Schwartz and Schwartz, 1140 South State Street,
Dover, Delaware 19901, Attorney for Plaintiff.

Leslie B. Spoltore, Esquire and Tricia Swann, Esquire, Obermeyer Rebmann
Maxwell & Hippel LLP, 123 S. Justison Street, Suite 100, Wilmington, Delaware
19801, Attorney for Defendants.


KARSNITZ, RJ
             In this tort claim stemming from a motor vehicle collision Plaintiff

seeks to exclude the proposed testimony of Andrew Rentschler, Ph.D., a

biomechanical engineer. Defendants want to present Dr. Rentschler’s opinions in

two areas: (1) how the accident occurred, and (2) Plaintiff’s ability to withstand

physical forces. Dr. Rentschler has done an analysis of the collision applying

principles of physics to describe his view of how the collision occurred. The

collision at issue was a side swipe which occurred as Coraluzzo’s truck driver,

Earlee W. Corbin, Jr. moved his truck from one lane into the lane occupied by the

vehicle driven by Plaintiff. Dr. Rentschler’s analysis led him to conclude the

accident was far less dramatic than as described by Plaintiff. Plaintiff testified the

vehicles were locked together for a period and Defendants’ truck dragged

Plaintiff’s vehicle for a substantial distance. Dr. Rentschler’s description entails

more of a quick contact between the vehicles.

             I held argument on this motion and at it Plaintiff concluded that this

physical description offered by Dr. Rentschler is legitimate, relevant evidence

which contradicts Plaintiff’s description. The opinions meet the appropriate

standards, and Dr. Rentschler is well qualified to express them. Based upon

Plaintiff’s concession, I deny her motion as to Dr. Rentschler’s opinions regarding

how the collision occurred. Dr. Rentschler stated his opinions in his report dated
                                           2
October 30, 2020, and concluded with a listing of each numbered one through

nine. The opinions listed as one through three, which relate to how the accident

occurred, are admissible.

                  Dr. Rentschler, has done an additional analysis of Plaintiff’s ability to

withstand physical forces. The remaining opinions listed as paragraphs four

through nine relate to the ability of a human body to withstand physical forces

without serous injury. In somewhat oversimplified form, Dr. Rentschler’s analysis

can be summarized as follows::

                  (1) Determine the forces he believes were brought to bear upon
                      Plaintiff;

                  (2) Address significant studies which seek to analyze how a normal
                      human body would react to such forces; and

                  (3) Attempt to particularize the analysis to Plaintiff. The ultimate
                      conclusion from Dr. Rentschler is that Plaintiff could not have
                      been hurt by the forces to which Defendants’ actions exposed her.
                      Defendants thus seek to add the patina of expertise to the
                      ubiquitous defense challenging the degree of Plaintiff’s injuries.

                  Delaware courts have addressed repeatedly the circumstances under

which an engineer may address medical causation. The starting point is Daubert v.

Merrell Dow Pharmaceuticals, Inc.1 Daubert is well established in our law



1 509   U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993).

                                                       3
generally, and specifically Delaware law and practice.2 Our Supreme Court applied

the principles of Daubert in Eskin v. Carden3 to the issue raised here. In Eskin our

Supreme Court said the following:

                         “We hold that trial judges may admit qualified
                         biomechanical expert testimony regarding the
                         physical forces involved in automobile accidents
                         and the effect on the human body those forces
                         may produce where the relevance, reliability and
                         trustworthiness of that testimony is established
                         by the proffer and is not outweighed by the danger
                         of confusion of the issues or misleading the jury.
                         We caution that even competent, qualified
                         biomechanical testimony may not be admissible
                         when that testimony purports to bridge the analytical
                         gap between an engineer’s application of constants
                         to, and a physician’s artful evaluation of, a specific
                         individual. Competent biomechanical expert testimony
                         may be admissible, however, to impeach factual assump-
                         tions made in expert medical testimony, where the medical
                         opinion relies on an injury party’s subjective statements
                         about the facts of an accident. Biomechanical
                         evidence may contradict expert medical testimony
                         under some circumstances – e.g., where, it purports
                         to quantify the forces exerted on an individual’s
                         body during an accident, describe an individual’s
                         reaction to the forces involved in the accident, or
                         relies upon principles of physics to rationalize
                         causation, diagnoses, course of treatment or an
                         opinion on permanency. We reaffirm that the
                         longstanding standard of review of abuse of discretion
2Cunningham v. McDonald, 689 A.2d 1190 (Del. 1997); M.G. Bancorporation, Inc. v. LeBeau, 737 A. 2d
513 (Del. 1999).
3   842 A.2d 1222 (Del. 2004).

                                                 4
                          applies to trial judges’ rulings on the admissibility
                          of this testimony.”4

                    In Eskin the Court additionally stated:

                          “The words of an expert qualified to opine within
                          a recognized “field” do not automatically guarantee
                          reliable, and therefore admissible, testimony, however.
                          The inquiry will be whether the expert and the “field
                          of expertise” itself can produce an opinion that is
                          sufficiently informed, testable and in fact verifiable
                          on an issue to be determined at trial. The trial judge
                          must be satisfied that the generalized conclusions of
                          the biomechanical expert are applicable to a particular
                          individual. For example, did the expert consider the
                          effect of pre-existing medical conditions and the unique
                          susceptibility of a particular plaintiff to the injuries
                          claimed? Does the “field” of biomechanical engineering
                          adequately test for these highly individualized
                          characteristics and document verifiable statistical
                          results about which an expert within the field can
                          render a trustworthy opinion in a particular case?”5

                    In Eskin the Court affirmed the trial judge’s decision to exclude the

engineering testimony. The trial judge had determined the engineer had not

particularized his opinion to the specific Plaintiff, who had a history of pre-

collision medical problems which always complicates the medical causation

question.


4   id., at 1225, 1226.
5   Id., at 1228.

                                                 5
                  The parties have cited cases in which our Court has addressed this

problem. In Ortiz v. Smith6 the Court granted a motion to exclude biomechanical

engineering testimony finding it to be unreliable and confusing given the fact that

the injured party had unique medical issues. Defendants have also supplied me a

transcript in Fuggett v. Aronowicz7 in which the Court allowed the testimony after

analyzing it pursuant to the Daubert standard.

                  Daubert has a five-step test to determine admissibility of scientific or

technical expert testimony:

                             “The trial court must decide that: (i) the witness
                             is ‘qualified as an expert by knowledge, skill
                             experience, training or education’…; (ii) the
                             evidence is relevant and reliable; (iii) the expert’s
                             opinion is based upon information ‘reasonably
                             relied upon by experts in the particular field’…;
                             (iv) the expert testimony will ‘assist the trier of
                             fact to understand the evidence or to determine a
                             fact in issue’…; and (v) the expert testimony will
                             not create unfair prejudice or confuse or mislead
                             the jury.8

                  In my view the expert and his opinions meet the first three

requirements. Dr. Rentschler is eminently qualified. He relies upon established


6   2020 WL 6278215 (Del. Super., Oct. 26, 2020).
7   C.A. No.: N11C-11-106 AML; 2017 WL 2799167 (Del. Super., June 27, 2017).
8   Eskin, supra, at 1227.

                                                    6
principles of physics, and peer reviewed studies examining how humans react to

physical forces. It is items four and five with which I find difficulty.

              Plaintiff is a unique individual with a unique medical history. Her

history of medical problems similar to those for which she claims compensation

for injury here are substantial and complicated. As an aside, the medical issues are

those which have been litigated routinely, primarily through testimony of medical

experts. These issues which are unique to Plaintiff are the reason why I do not

believe the testimony should be admitted.

              The studies referenced by Dr. Rentschler involve live test subjects and

cadavers. I have no doubt they outline typical tolerances for the human body to

withstand forces. Dr. Rentschler told me he used the studies in his work to design

safety features for the United States Military in the construction of vehicles to

withstand the forces created by bombs. No doubt his work is effective to prevent

or lessen injury to the typical person. Unfortunately, typical is not specific, or

here, specific to the Plaintiff.

              At the Daubert hearing I questioned Dr. Rentschler about two areas.

First, I asked him how his work accounted for the “egg shell skull” victim about

which every first year law student studies. I also asked him about testimony those

who practice in the tort area have heard for years, typically from defense medical
                                           7
experts - that a herniated disc can be caused by a sneeze or very moderate activity.

My reading of his answer is he had no real answer for these concerns about the

specific individual.

             Dr. Rentschler made a significant attempt to particularize his

opinions. He discussed Plaintiff’s age and sex and reviewed her deposition

transcript and medical records. None of this significantly entered his decision

making. Simply put, he had no way to account for the peculiarities of Plaintiff’s

medical condition. For me, the opinions offered are an invasion into the medical

area by one who has no medical expertise. In the language of Daubert and its

progeny, the opinions offered would not assist the trier of fact, and would create

unfair prejudice, confusion and be misleading to the jury.

             Each party has offered opinions from medical experts on the issue of

what injuries the collision caused. Defendants have, in a separate motion, attacked

the basis of the opinions of Plaintiff’s medical expert. Undoubtedly the defense

has much with which to work on the subject. For me that is the appropriate path to

challenge Plaintiff’s claims.




                                          8
             I grant Plaintiff’s motion to exclude Dr. Rentschler’s opinions

numbered four through nine. He will be permitted to testify as to opinions list as

one through three.

             IT IS SO ORDERED.



                                                    /s/ Craig A. Karsnitz
                                                    Craig A. Karsnitz




                                         9